UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA

 

 

 

 

John Doe
Plamtlit(s)
Vv. Civil Action No: 3:19-cv-00038
The Rector and Visitors of the University of Virginia et al
Defendant(s}
DISCLOSURE OF CORPORATE AFFILIATIONS AND OTHER ENTITIES WITH A DIRECT FINANICAL

INTEREST IN LITIGATION

ONLY ONE FORM NEEDS TO BE COMPLETED FOR A PARTY EVEN IF THE PARTY [S REPRESENTED BY MORE THAN ONE ATTORNEY. DISCLOSURES MUST BE FILED ON
BEHALF OF INDIVIDUALS AS WELL AS CORPORATIONS AND OTHER LEGAL-ENTITIES. COUNSEL HAS A CONTINUING DUTY TO UPDATE THIS INFORMATION.

IF YOU ANSWER "YES" TO ANY OF THE FOLLOWING QUESTIONS, THIS STATEMENT MUST BE FILED IN ECF AS A POSITIVE CORPORATE DISCLOSURE STATEMENT.

Pursuant to Standing Order entered May 15, 2000.

L. D. Britt whois Defendant
(Name of party you represent} (Plaintiff/Befendant}

 

 

makes the following disclosure:

1. Is the party a publicly held corporation or other publicly held entity?
[ Yes —x]No

2. Does the party have any parent corporations?

P]Yes No

If yes, identify all parent corporations, including grandparent and great grandparent corporations:

3. Is 10 percent or more of the party's stock owned by a publicly held corporation or other publicly held entity?
P]Yes No ,

If yes, identify all such owners:

4. |s there any other publicly held corporation or other publicly held entity that has a direct financial interest in the outcome

of the a oo N
es x] NO

If yes, identify all such owners:

5. Is the party a trade association?
[]Yes [x]No
If yes, identify alf members of the association, their parent corporations, and any publicly held companies that own ten (1096)
percent or more of the party's stock:

(Signature) ~ {Date}

D_ A te July 11, 2019
f

 
